DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the anode electrode members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Patent No. 3,625,852), with claims 2 and 12 evidenced by Abdel-Aal et al. (“Hydrogen Production Using Sea Water Electrolysis”, The Open Fuel Cells Journal-, 2010, 3, 1-7).
Regarding claim 1, Anderson teaches an anti-biofouling method which suppresses biofouling in water (see e.g. Col 1, lines 63-64), comprising a preparation step of using a copper alloy-made anti-biofouling object member (see e.g. Fig. 1, cathode 7 which may be brass, bronze or copper; Col. 2, lines 16-17) immersed in the water as a cathode electrode (see e.g. Col. 1, lines 68-71, and Col. 2, lines 32-33), and immersing and arranging an anode electrode member (see e.g. Fig. 1, anode electrode elements 5 and 6; Col. 1, lines 65-67, and Col. 2, lines 32-33) serving as a counter electrode of the anti-biofouling object member in the water (the anodes are connected to a positive side of a source and therefore counter the cathode which is connected to a negative side; see e.g. Col. 2, lines 7-14); and a current supplying step of supplying DC current between the anti-biofouling object member and the anode electrode member (see e.g. Col. 1, line 71-Col. 2, line 1).
Regarding claim 2, Anderson teaches a current with a water electrolysis start current density or greater being supplied between the anti-biofouling object member and the anode electrode member (see e.g. Col. 2, lines 31-38, hydrogen gas is produced 
Regarding claim 11, Anderson teaches an anti-biofouling apparatus which suppresses biofouling in water (see e.g. Col 1, lines 63-64), comprising an anode electrode member immersed in the water (see e.g. Fig. 1, anode electrode elements 5 and 6; Col. 1, lines 65-67, and Col. 2, lines 32-33), and serving as a counter electrode (the anodes are connected to a positive side of a source and therefore counter the cathode which is connected to a negative side; see e.g. Col. 2, lines 7-14) of a copper alloy-made anti-biofouling object member which serves as a cathode electrode (see e.g. Fig. 1, cathode 7 which may be brass, bronze or copper; Col. 2, lines 16-17); a power supply electrically connected to the anti-biofouling object member and the anode electrode member (see e.g. Fig.1, source 8; see e.g. Col. 2, lines 7-14); and a controller which controls the power supply to DC current between the anti-biofouling object member and the anode electrode member (see e.g. Fig. 1, polarity reversing switching means 17 connected to source 8; Col. 2, lines 47-49).
Regarding claim 12, Anderson teaches the controller controlling the power supply to supply the current density with a water electrolysis start density of greater between the anti-biofouling object member and the anode electrode member (see e.g. Col. 2, lines 31-38, hydrogen gas is produced from a sea water electrolyte, indicating that the current density is at least enough to drive water electrolysis; evidenced by Abdel-Aal, see e.g. Page 2, Col. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nylund et al. (U.S. Patent No. 5,868,920), hereinafter Nylund.
Anderson teaches all the elements of the invention of claim 2 as stated above. Anderson further teaches the current being applied with at least a water electrolysis start density as stated above in regards to claim 2. Anderson does not teach the copper alloy containing aluminum or the current density having an upper limit of 2.5 A/m2.
Nylund teaches a method for inhibiting growth of organisms on submerged constructions (see e.g. Abstract), comprising applying a DC current between a submerged anode and cathode (see e.g. Fig. 1, anode 12 and cathode 11; Col. 4, lines 30-33), in order to generate a cathode reaction which increases pH and decreases oxygen, both of which prevent growth of organisms (see e.g. Col. 4, lines 53-58). As the applied current density increases, the cathode reaction becomes more effective and therefore improves these effects (see e.g. Col. 4, lines 53-55). However, an excessively high current density can increase the risk of hydrogen embrittlement for the conductive structures making up the electrodes (see e.g. Col. 3, lines 1-3). For seawater applications, specifically, a maximum current density of 2.5 A/m2 current density is applied (see e.g. Col. 4, lines 59-62). The pH increasing reaction generates hydroxide ions (see e.g. lines 39-42), similarly to that generated by the electrolysis reaction taught by Anderson (see e.g. Col. 2, lines 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by Anderson to have an upper limit of current density of 2.5 A/m2 as taught by Nylund in 
Regarding claims 5 and 6, Anderson teaches all the elements of the invention of claim 2 as stated above. Anderson does not explicitly teach the current being applied with a current density of 0.06 A/m2 or greater, as claimed by claim 5, or 0.24 A/m2 or greater, as claimed by claim 6.
Nylund, as stated above with respect to claim 3, teaches a method for inhibiting growth of organisms on marine structures by generating a D.C. current between an anode and cathode with a current density of up to 2.5 A/cm2 in sea water applications (see e.g. Col. 4, lines 59-52), overlapping with the claimed range of the present invention. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. The higher the current density, the more effective the prevention of marine growth by increasing pH and decreasing oxygen content (see e.g. Col. 4, lines 53-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by Anderson to apply a current with a current density of 2.5 A/m2.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nylund and Copper Development Association (“Aluminum Bronze Alloys Corrosion Resistance Guide”, CDA, 1981).
Regarding claim 4, Anderson teaches all the elements of the invention of claim 2 as stated above. Anderson further teaches the current being applied with at least a water electrolysis start density as stated above in regards to claim 2. Anderson does not teach the current density having an upper limit of 20 A/m2.
Nylund teaches a method for inhibiting growth of organisms on submerged constructions (see e.g. Abstract), comprising applying a DC current between a submerged anode and cathode (see e.g. Col. 4, lines ), in order to generate a cathode reaction which increases pH and decreases oxygen, both of which prevent growth of organisms (see e.g. Col. 4, lines 53-58). As the applied current density increases, the cathode reaction becomes more effective and therefore improves these effects (see e.g. Col. 4, lines 53-55). However, an excessively high current density can increase the risk of hydrogen embrittlement for the conductive structures making up the electrodes (see e.g. Col. 3, lines 1-3). For seawater applications, specifically, a maximum current density of 2.5 A/m2 current density is applied (see e.g. Col. 4, lines 59-62), falling within the claimed upper limit range of the present invention. The pH increasing reaction generates hydroxide ions (see e.g. lines 39-42), similarly to that generated by the electrolysis reaction taught by Anderson (see e.g. Col. 2, lines 34-35 of Anderson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by Anderson to have an upper limit of current density of 2.5 A/m2 as taught by Nylund in 
Anderson in view of Nylund does not teach the copper alloy containing aluminum. Anderson does teach that the copper alloy may be bronze (see e.g. Col. 2, lines 16-17). 
CDA teaches that aluminum bronzes are the most tarnish-resistant of copper alloys, showing no serious deterioration or loss of mechanical properties in most atmospheric conditions (see e.g. Page 2, paragraph 7, lines 1-2). Aluminum bronzes are further very resistant to corrosion by sea water and are therefore frequently used in sea water service (see e.g. Page 2, paragraph 8, lines 5-6). Specifically, the aluminum content of aluminum bronzes enables the ability to form a protective film which is not susceptible to breakdown and pitting by chlorides in sea water (see e.g. Page 2, paragraph 8, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bronze copper alloy cathode taught by Anderson in view of Nylund to comprise contain aluminum, as in aluminum bronze, as taught by CDA in order to prevent degradation of the cathode by chlorides in sea water.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Copper Development Association (“Aluminum Bronze Alloys Corrosion Resistance Guide”, CDA, 1981).

CDA teaches that aluminum bronzes are the most tarnish-resistant of copper alloys, showing no serious deterioration or loss of mechanical properties in most atmospheric conditions (see e.g. Page 2, paragraph 7, lines 1-2). Aluminum bronzes are further very resistant to corrosion by sea water and are therefore frequently used in sea water service (see e.g. Page 2, paragraph 8, lines 5-6). Specifically, the aluminum content of aluminum bronzes enables the ability to form a protective film which is not susceptible to breakdown and pitting by chlorides in sea water (see e.g. Page 2, paragraph 8, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bronze copper alloy cathode taught by Anderson to comprise aluminum bronze, as taught by CDA, in order to prevent degradation of the cathode by chlorides in sea water.
Claim 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kempin (U.S. Patent No. 6,521,114) and Kenji (EP 0145802).
Regarding claims 8 and 13, Anderson teaches all the elements of the inventions of claims 1 and 11 as stated above. Anderson does not teach the anti-biofouling object member being a ship propeller. 
Kempin teaches that marine life encrustation, i.e. biofouling, is particularly a problem with propellers, as having a smooth surface at the propeller is essential for their 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the anti-biofouling method and apparatus taught by Anderson to protect a ship propeller from biofouling in order to improve its efficiency as taught by Kempin.
Anderson in view of Kempin does not explicitly teach the ship propeller acting as the cathode electrode.
Kenji teaches a process for preventing fouling and corrosion of an underwater structure (see e.g. Abstract). The corrosion inhibition process is an electrolytic system designed to protect a copper alloy propeller (see e.g. Page 6, line 21-22). The protected propeller acts as a cathode in a DC voltage circuit (see e.g. Page 9, lines 15-19) with a nearby anode (“current flowing anode”; see e.g. Page 6, lines 23-24, and Page 9, lines 19-20), similarly to the antifouling arrangement taught by Anderson. The copper alloy material of the propeller is also the same as that used in the cathode electrode taught by Anderson (see e.g. Col. 2, lines 16-17 of Anderson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method and apparatus taught by Anderson in view of Kempin to utilize the propeller as the cathode electrode as it meets the cathode material requirements of Anderson and is capable of acting as a cathode in an electrolytic system as taught by Kenji.

Anderson in view of Kempin and Kenji does not explicitly teach the anode members being provided to surround the ship propeller from a ship width direction to a stern direction of the ship propeller.
Anderson does teach the anodes being arranged to surround the cathode on either side (see e.g. Fig. 1 of Anderson, anodes 5 and 6 adjacent cathode 7), equivalent to a ship width direction. Kenji also teaches an anode being placed behind the propeller (see e.g. Fig. 6 of Kenji, anode 7), equivalent to a stern direction. The anodes being positioned in either of the above configurations taught by Anderson and Kenji surrounding the cathodic propeller would therefore have a reasonable expectation of success.
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious. Furthermore, KSR Rational E states that is may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling apparatus taught by Anderson in view of Kempin and Kenji to arrange the anode electrode members in a ship width and stern direction of the ship propeller, acting as the cathode, as a combination of known configurations with a reasonable expectation of success.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kempin and Kenji, as applied to claim 8 above, and further in view of Nylund.
Anderson in view of Kempin and Kenji teaches all the elements of the invention of claim 8 as stated above. Anderson in view of Kenji does not teach a reference electrode being immersed and arranged in the water, and the DC current being supplied with a potential of the ship propeller kept constant relative to the reference electrode.
Nylund teaches a method for inhibiting growth of organisms on submerged constructions (see e.g. Abstract), comprising applying a DC current between a submerged anode and cathode (see e.g. Fig. 1, anode 12 and cathode 11; Col. 4, lines 30-33). A reference electrode is immersed alongside the anode and cathode (see e.g. Fig. 1, reference electrode 13) in order to prevent excessive current supply to the cathodic protected structure by monitoring its electrochemical potential (see e.g. Col. 3, lines 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by Anderson in view of Kempin and Kenji to include a reference electrode as taught by Nylund in order to prevent excessive current being supplied between the anode and cathode.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kempin and Kenji, as applied to claim 8 above, further in view of Kaido et al. (JP 2003105576), hereinafter Kaido (citations from machine translation).

Kaido teaches an electrochemical antifouling method (see e.g. Paragraph 0001), involving applying a direct current between a conductive base material and a counter electrode (see e.g. Paragraph 0016, lines 34). A water level gauge or a camera with further image analysis can further be installed along with a switch circuit to apply potential in response to the detected changes in the water level (see e.g. Paragraph 0017, lines 13-19). The fluctuation of water level can limit the antifouling effects of the system, so efficiency can be improved by making the method responsive to the water level fluctuations (Paragraph 0004, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-fouling method taught by Anderson in view of Kempin and Kenji to comprise a water level sensor as taught by Kaido in order to efficiently apply current in an environment where the water level fluctuates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                             
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795